
	

114 HR 2791 : Western Oregon Tribal Fairness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		H. R. 2791
		IN THE SENATE OF THE UNITED STATES
		September 17, 2015ReceivedAN ACT
		To require that certain Federal lands be held in trust by the United States for the benefit of
			 certain Indian tribes in Oregon, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Western Oregon Tribal Fairness Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Cow Creek Umpqua Land Conveyance
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Sec. 103. Conveyance.
					Sec. 104. Map and legal description.
					Sec. 105. Administration.
					Sec. 106. Land reclassification.
					Title II—Coquille Forest Fairness
					Sec. 201. Short title.
					Sec. 202. Amendments to Coquille Restoration Act.
					Title III—Oregon Coastal Lands
					Sec. 301. Short title.
					Sec. 302. Definitions.
					Sec. 303. Conveyance.
					Sec. 304. Map and legal description.
					Sec. 305. Administration.
					Sec. 306. Land reclassification.
				
			ICow Creek Umpqua Land Conveyance
 101.Short titleThis title may be cited as the Cow Creek Umpqua Land Conveyance Act. 102.DefinitionsIn this title:
 (1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated June 27, 2013. (2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 103.Conveyance (a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Council Creek land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (1)held in trust by the United States for the benefit of the Tribe; and (2)part of the reservation of the Tribe.
 (b)SurveyNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).
				104.Map and legal description
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Council Creek land with—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.
				105.Administration
 (a)In generalUnless expressly provided in this title, nothing in this title affects any right or claim of the Tribe existing on the date of enactment of this Act to any land or interest in land.
				(b)Prohibitions
 (1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Council Creek land.
 (2)Non-permissible use of landAny real property taken into trust under section 103 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (c)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in accordance with all applicable Federal laws.
				106.Land reclassification
 (a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Tribe under section 103.
 (b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under subsection (a); and
 (2)is located in the vicinity of the Oregon and California Railroad grant land. (c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register one or more maps depicting the land identified in subsections (a) and (b).
				(d)Reclassification
 (1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in subsection (b) as Oregon and California Railroad grant land.
 (2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under paragraph (1).
					IICoquille Forest Fairness
 201.Short titleThis title may be cited as the Coquille Forest Fairness Act. 202.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (25 U.S.C. 715c(d)) is amended—
 (1)by striking paragraph (5) and inserting the following:  (5)Management (A)In generalSubject to subparagraph (B), the Secretary, acting through the Assistant Secretary for Indian Affairs, shall manage the Coquille Forest in accordance with the laws pertaining to the management of Indian trust land.
							(B)Administration
 (i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory restrictions on export to foreign nations that apply to unprocessed logs harvested from Federal land.
 (ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this subsection shall be advertised, offered, and awarded according to competitive bidding practices, with sales being awarded to the highest responsible bidder.;
 (2)by striking paragraph (9); and (3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.
				IIIOregon Coastal Lands
 301.Short titleThis title may be cited as the Oregon Coastal Lands Act. 302.DefinitionsIn this title:
 (1)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians. (2)Oregon coastal landThe term Oregon Coastal land means the approximately 14,408 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated March 27, 2013.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 303.Conveyance (a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Oregon Coastal land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (1)held in trust by the United States for the benefit of the Confederated Tribes; and (2)part of the reservation of the Confederated Tribes.
 (b)SurveyNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).
				304.Map and legal description
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Oregon Coastal land with—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.
				305.Administration
 (a)In generalUnless expressly provided in this title, nothing in this title affects any right or claim of the Confederated Tribes existing on the date of enactment of this Act to any land or interest in land.
				(b)Prohibitions
 (1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Oregon Coastal land taken into trust under section 303.
 (2)Non-permissible use of landAny real property taken into trust under section 303 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (c)Laws applicable to commercial forestry activityAny commercial forestry activity that is carried out on the Oregon Coastal land taken into trust under section 303 shall be managed in accordance with all applicable Federal laws.
 (d)AgreementsThe Confederated Tribes shall consult with the Secretary and other parties as necessary to develop agreements to provide for access to the Oregon Coastal land taken into trust under section 303 that provide for—
 (1)honoring existing reciprocal right-of-way agreements; (2)administrative access by the Bureau of Land Management; and
 (3)management of the Oregon Coastal lands that are acquired or developed under chapter 2003 of title 54, United States Code (commonly known as the Land and Water Conservation Fund Act of 1965), consistent with section 200305(f)(3) of that title.
 (e)Land use planning requirementsExcept as provided in subsection (c), once the Oregon Coastal land is taken into trust under section 303, the land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
				306.Land reclassification
 (a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Confederated Tribes under section 303.
 (b)Identification of public domain landNot later than 18 months after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under subsection (a); and
 (2)is located in the vicinity of the Oregon and California Railroad grant land. (c)MapsNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register one or more maps depicting the land identified in subsections (a) and (b).
				(d)Reclassification
 (1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in subsection (b) as Oregon and California Railroad grant land.
 (2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under paragraph (1).
					
	Passed the House of Representatives September 16, 2015.Karen L. Haas,Clerk
